Citation Nr: 0323662	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  95-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right patella with osteoarthritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.
  
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the above claim.


REMAND

A remand is required for compliance with VA's duty to assist.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his  right knee 
disorder since 1994.  Obtain records 
from each health care provider the 
veteran identifies.

2.  In addition to those identified by 
the veteran, attempt to obtain the 
veteran's outstanding medical records 
from the VA medical facilities in 
Charleston, South Carolina, and Augusta, 
Georgia.  

Additionally, the record indicates the 
veteran applied for Title XVI 
(supplemental security income) benefits 
on the basis of disability.  Make the 
necessary arrangements to obtain a copy 
of any Social Security Administration 
(SSA) decision denying or granting 
disability benefits to the veteran.  
Obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations 
or treatment.  

Once obtained, these records are to be 
incorporated in the veteran's claims 
file.  If the requested medical records 
are unavailable or unable to be 
obtained, the negative reply or a note 
to that effect is to be placed in the 
veteran's claims file and the veteran 
and his representative so notified.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for a VA 
examination of his right knee.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify and describe 
in detail all residuals attributable to 
the service-connected residuals of a 
fracture of the right patella with 
osteoarthritis.  The examiner should 
state whether there is any evidence of 
ankylosis, locking, effusion into the 
joint, or recurrent subluxation or 
lateral instability of the right knee, 
and if so, to what extent.

The examiner should note detailed range 
of motion measurements of the right knee 
and should state what is considered 
normal range of motion.  Range of motion 
testing should include right knee 
extension and flexion measurements.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, undertake it before further 
adjudication of the claim.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



